DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions & Status of Claims
Applicant’s election without traverse of Group II, claims 9-10 along with newly added claims 14-21, drawn to a process for producing a non-grain-oriented electrical steel strip or sheet in the reply filed on 03/22/2022 is acknowledged.
Claims 1-8 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/22/2022.

Specification
Applicant’s election without traverse of Group II, claims 9-10 along with newly added claims 14-21, drawn to a process for producing a non-grain-oriented electrical steel strip or sheet in the reply filed on 03/22/2022 is acknowledged.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains a) phrases which can be implied, such as, “The invention relates”.  In addition, the abstract does not include “the technical disclosure of the improvement” or “if an article, its method of making; if a chemical compound, its identity and use; if a mixture, its ingredients.” In other words, the abstract does not point out any improvement or specifics of the disclosure. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 9 is objected to because of the following informalities:  The units % by weight should not be in parentheses as it represent the units for the steel composition. It is also noted that the claim 9 requires a process comprising the steps but some of the steps are in past tense form (steps (A) and (C)) while others are in present participle form. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9-10 and 14-21, claim 9 requires “A process for producing a non-grain-oriented electrical steel strip or sheet” in the preamble and also recites “(C) Heat treatment of the cold-rolled strip from step (B) to give a non-grain-oriented electrical steel strip” as the final recited step of the claim. It is unclear whether “a non-grain-oriented electrical steel strip or sheet” of the preamble is made at the end of step (C) or whether step (C) is referring to another since step (C) recites “a (emphasis added) non-grain-oriented electrical steel strip”. Moreover, it is unclear how the sheet limitation of the preamble can be satisfied when the final step recites the steel in form of a “strip”. Claims 10 and 14-21 are dependents of claim 9 and thereby also indefinite as they do not resolve the above issue.
Regarding claims 14 and 16-21, instant claims require specific properties and ranges for the properties. However, it is unclear as to whom these properties belong to as there is no explicit recitation that these are of the strip or sheet. 
Claim 14 requires “in a finally heat treated step”. However, there is no such step in claim 14 or in the claims on which it depends upon making it unclear whether it is referring to step (C) or an unrecited step. 
Claim 15 requires a limitation of the thickness of “the non-grain-oriented steel strip”. It is unclear if it is referring to a thickness of strip undergoing the “Reference heat treatment” of if it is referring to one upon the competition of all of the steps of claim 10 as claim 10 recites the transitional term “comprises”. 
Claim 16 recites the limitation "the reference heat treated state" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17-19 recite the limitations "the finally heat treated state" and "the reference heat treated state" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


List 1
Element
Instant Claims
(weight%)
Prior Art
Table 22 No. 18
(mass%)
C
up to 0.0040 of C
0.0022
Si
from 2.300 to 2.700 of Si
2.51
Mn
from 0.1500 to 0.3000 of Mn
0.18
Al
from 0.3000 to 0.8000 of Al
0.50
P
up to 0.0400 of P
0.014
S
up to 0.0035 of S
0.0004
N
up to 0.0070 of N
0.0018
Ti
up to 0.0070 of Ti
-
Fe + impurities
Balance
Balance







Claim 9 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 6139650 A of Oda (US’650).
Regarding claim 9, US 6139650 A of Oda (US’650) teaches {abstract, col 1:5-10, col 1:55 – col 2:10} "a non-oriented electromagnetic steel sheet” and a method of making it with the steel having specific compositions (thereby reading on the instant process of the preamble – see below for each step) wherein a specific example, Steel No. 18 in Table 22, that lies within the claimed compositional range of the instant claims as shown in the List 1 above thereby anticipating the alloy of the instant claims. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I.
	The prior art further teaches that its steel {col 84:5-20} “The steel shown in Table 22 was used and the molten steel refined in a converter was de-gassed to adjust to a prescribed composition, followed by subjecting to casting and hot-rolling. After heating the slab at 1160° C. for 1 hour, the sheet was hot-rolled to a sheet thickness of 2.0 mm. The finish annealing temperature of the hot-rolled sheet was 800° C. and the coiling temperature was 610° C. followed by an annealing of the hot-rolled sheet under the conditions listed in Table 22. The annealed sheet was then cold-rolled to a thickness of 0.5 mm, followed by a finish annealing under the conditions shown in Table 22.” The steel sheet reads on the strip or sheet of the instant claims. Therefore, instant claim is anticipated by the prior art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 10 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 6139650 A of Oda (US’650).
Regarding claim 10, the prior art does not teach of the specific example, Steel No. 18 in Table 22, undergoing a separate “Reference heat treatment” as claimed in instant claim 10. However, claims 9 and 10 require heat treatment as follows. “(C) Heat treatment of the cold-rolled strip from step (B) to give a non-grain-oriented electrical steel strip” (claim 9) and “10. The process as claimed in claim 9, wherein subsequent to step (C), the process further comprises (D) Reference heat treatment of the non-grain-oriented electrical steel strip from step (C) at a temperature of from 600 to 1000° C.” (claim 10).
In other words, claim 9 requires a heat treatment step with no specific temperature or time requirements and claim 10 requires a further heat treatment step at a temperature of 600-1000°C with no time requirements.
Although the prior art does not teach of two separate steps, the prior art teaches that Steel No. 18 in Table 22 undergoes Finish Annealing after cold-rolling at 950°C for 2 minutes. In addition to satisfying the step (C) heat treatment as noted above, the temperature of 950°C of the finish annealing falls within the temperature range of claim 10 of 600-1000°C of Step (D) and therefore would satisfy the requirements of Step (D) as well. Therefore, instant claim is directed to a duplication of steps or making separable a continuous step of the prior art. MPEP § 2144.04 teaches repetition of steps or duplication of parts are some of the “various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients”.  For example, some of them are MPEP § 2144.04 V C.  Making Separable In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). and MPEP § 2144.04 VI B.    Duplication of Parts In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In addition, it is noted that instant application provides no new and unexpected results with respect to the making separable or duplication of parts/steps as claimed in the instant claims. Therefore, these limitations directed to the separating the step of the prior art into two steps as claimed would be obvious to one skilled in the art as it is a routine expedient to separate known process steps since there is no evidence that the separation would yield new and unexpected results.

Regarding claims 14 and 17-21, it is noted that the prior art does not explicitly disclose that its alloy as having the properties as claimed in the instant claims.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis above) and b) the claimed and prior art products are produced by identical or substantially identical processes (see process analysis of claims 9 and 10 above).
Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claim 15, it is noted that the specific example, Steel No. 18 in Table 22, of the prior art has a thickness of 0.5 mm and therefore does not teach of the claimed range of the instant claims. However, the prior art teaches the making of steel sheet and one skilled in the art recognizes that the term steel sheet would encompass thickness, for example 6 mm and below, which includes the claimed range of the instant claims thereby rendering the instant claim obvious over the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In the alternative, it is noted that the specific example, Steel No. 18 in Table 22, of the prior art has a thickness of 0.5 mm and therefore does not teach of the claimed range of the instant claim. However, MPEP provides that with regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Therefore, making the specific thickness as claimed in the instant claims would require only ordinary skill in the art since thickness modification is well known in the art of steel making.
Regarding claim 16, the prior art teaches that {col 2:53 – 3:12,  claims 23, 27, 31}“It is desirable that the electromagnetic steel sheet has a mean crystal grain diameter of 70 to 200 μm” thereby meeting instant claimed limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-10 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 11,041,222 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent reveals process for producing components comprising a non-grain-oriented electrical steel strip or sheet comprising substantially identical composition and undergoing similar steps as well as similar properties.
Claims 9-10 and 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13 of copending Application No. 16/963,624 (reference application). US publication US 2021/0062307 A1 is used for comparison of claims. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application reveals process for producing components comprising a non-grain-oriented electrical steel strip or sheet comprising substantially identical composition and undergoing similar steps. Further, claims 1-8 of the reference application reveal substantially identical properties for its steel.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733s